 652DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Leather & Suede Cleaners, Inc.andChicagoFurWorkers Union,Local 45F,Chicago JointBoard,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIOAmerican Leather & Suede Cleaners, Inc.andChicagoFurWorkers Union,Local 45F,Chicago JointBoard,AmalgamatedMeat Cutters&ButcherWorkmen of North America,AFL-CIO,Petitioner.Cases 13-CA-9346 and 13-RC-1134April 8, 1971DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn March 30, 1970, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending that itcease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. He also found that the Respon-dent had not engaged in other unfair labor practicesalleged in the complaint, and recommended that suchallegationsbe dismissed. In addition, the TrialExaminer found that the Respondent's unlawfulconduct had interfered with the Board election heldon September 8, 1969, and recommended that theelection be set aside. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, American Leather & Suede Clean-ers, Inc.,Chicago,Illinois, its officers, agents, succes-sors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundare hereby dismissed.IT IS FURTHERORDEREDthat the election held onSeptember 8, 1969, be, and it hereby is, set aside.[DirectionofSecond Election2 omitted frompublication.]1In footnote12 of the TrialExaminer'sDecision,substitute"20" for"10., days2 In order toassure that all eligible voters may have theopportunity tobe informedof the issues in the exercise of theirstatutoryright to vote, allparties tothe election should have access to a list of voters and theiraddresseswhichmay be used tocommunicate with them.ExcelsiorUnderwear inc.,156 NLRB 1236;N.LR.B v. Wyman-GordonCo, 394 U S.759.Accordingly,it ishereby directedthat an electioneligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employerwith the Regional Director for Region13 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirector.The Regional Director shall make the list available to all partiesto the electionNo extension of time to file thislist shall begranted by theRegionalDirector except in extraordinary circumstances.Failure tocomplywith this requirement shall be grounds for setting asidethe electionwhenever proper objections are filed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner:Chicago FurWorkers Union,Local 45F, ChicagoJoint Board, Amalga-matedMeat Cutters & Butcher Workmen of NorthAmerica,AFL-CIO,referred to herein as the Union or theChargingParty,filed a petition in Case13-RC-11934 withthe RegionalDirectorfor Region 13 (Chicago,Illinois) onAugust 6,1969.1AStipulation for CertificationUponConsent Election in a unit of production employees ofAmerican Leather&Suede Cleaners,Inc., referred toherein as Respondent, was approved on September 3. Theelection was held on September 8. Two votes were cast forthe Union,four against.There was one challenged ballot.On September 11 the Union filed a charge againstRespondent in Case13-CA-9346.On September 15 theUnion filed Objections to Conduct Affecting the Results ofthe Election in Case 13-RC-11934.On September 19 theUnion filed a first amended charge inCase 13-CA-9346.On November 26 the General Counsel of the NationalLaborRelations Board,by theRegional Director,issued acomplaint in Case13-CA-9346in which he alleged thatRespondent had violated Section 8(a)(1), (3),(4), and (5) ofthe Act.The Section 8(a)(3) violation was predicated on thealleged dischargeof Alice McCrayon or about September9.The Section 8(a)(4) violation was predicated on thealleged failure to reinstateAliceMcCray thereafter. Alsoon November 26 the Regional Director issued his Reporton Objections in Case13-RC-11934.He stated, "Theallegations in the objections are substantially similar tothose set forth in the complaint and Notice of Hearing inCase No. 13-CA-9346 . . . [S]ubstantial and materialissues have been raised by the objections which can, ofiDates are 1969,unless otherwise specified.189 NLRB No. 95 AMERICAN LEATHER & SUEDE CLEANERS, INC.necessity best be resolved on the basis of record testimonyand/or evidence developed at a hearing." He ordered Case13-RC-11934 consolidated with Case 13-CA-9346 forhearing.He ordered Case 13-RC-11934 transferred to theBoard followingissuanceof a Trial Examiner's Decision.The Union filed a second amended charge on December11.On January 8, the Regional Director issued anamendmentto complaint, the effect of which was to linkCharlene Freeney with Alice McCray in the Section 8(aX3)and (4) allegations of the complaint. At appropriate timesRespondent filed answers to the complaint and theamendment to the complaint in which it admitted someallegations,denied others, and denied the commission ofany unfair labor practices.Pursuant to due notice, hearing was held before me inChicago,Illinois,on January 14, 15, and 16, 1970. At theconclusionof the hearing I granted the General Counsel'smotion to amend the complaint to allege, in the alternative,thatRespondent had discharged or failed to rehireCharlene Freeney on or about September 9. The issueslitigated before me were whether:1.Alice McCray and Charlene Freeney refused to workor were discharged on September 9.2.Certain conduct of Charles and Pearl Grossmanprior to the election constituted independent violations ofSection8(a)(1)and/ormeritoriousobjections to theelection.3.A refusal to bargain should be found and/or an orderto bargain entered under theGisseldoctrine?All parties appeared at the hearing and were given fullopportunity to participate, to adduce relevant evidence, toexamine and cross-examine witnesses, to argue orally, andto file briefs. Upon the entire record, including briefs filedby Respondent and the General Counsel,3 and from myobservations of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged inChicagoin the drycleaning business.During theyear just prior toissuance of the complaint,it received more than$50,000 forservices it performed for enterprises which are themselveseither located outside the State of Illinois or,if locatedwithin the State of Illinois,annually cause goods andservices valued in excess of $ 50,000 to pass from Illinois intoother States.Ifind that Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDIfind that the Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.2N L R B v Gissel Packing Co, Inc,395 U.S. 575(1969).3The General Counsel's brief states, inaccurately,"The Complaint, asamended, alleged 8(a)(l), (3) and(5) violations"Itake this to be anabandonmentby theGeneral Counsel of the allegation that Respondentviolated Section8(aX4) by failingto reinstateCharlene Freeney onIII.THE UNFAIR LABOR PRACTICES653A.CredibilityThe facts which follow are largely undisputed. However,there are a number of sharp credibility conflicts in therecord on crucial points. First of these is whether the eventsprior to the election held on September 8, which are reliedon as objections to the election as well as independentviolations of Section 8(axl), occurred before or after thepetition was filed on August 6 and before or after CharlesGrossman, whose actions and decisions are the actions anddecisions of Respondentin this case, learned his employeeshad signed up with the Union. Grossman was very evasiveabout timing but only after a discussion, while he was onthe witness stand, between the General Counsel and meabout the state of the record with respect to when helearned his employees had signed authorization cards. Thisexchange apparently alerted him to the fact that timingcould be a vitalissue onthis point as well as other aspects ofthe case. In any event, I have credited the GeneralCounsel's witnesses in placing after August 6, theGoodyear4date,both the visit of organizers from Laundry, DryCleaning, and Die House Workers International Union,LocalNo. 46, referred to herein as Local 46, toRespondent's plant and Grossman's offer of a bonus forgood attendance and discredited Respondent's, principallyGrossman.5 In so doing I have relied, of course, onGrossman's demeanor. More importantly, however, I haverelied on his admission that two Spanish-speaking employ-eeswere inthe plant at the time of the bonus offer.Respondent stipulated that they did not start work untilAugust 10 and 11, respectively. I also rely, for both timingand company knowledge, on the following part ofGrossman's testimony on cross-examination:[J]ust like once [Mrs. Freeney] walked out with all ofthem. I looked in the sky all over. Where are they? Ididn't see them. An hour later I looked out in the street,they walk very slow. This is on mytime;not on theirtime. It was 10:00 o'clock. They suppose to take 10-minute rest.I see them. They started to-when I saw them, theywalk but theysaw me, too, but they didn't move.Q.When was this? Was that the day the cards weresigned?A. I don't know, either signed or delivered.Q.Was that the meeting they had a meeting withMr. Herbin?A. I think that time was it, yes.Another important dispute is over what was said abouttheUnion when Grossman made the bonus offer. Mrs.McCray testified that Grossman made the point that theemployees did not need the Union. Grossman said thatMrs. McCray asked whether his offer had anything to dowith the Union and he denied it. In finding that Grossmancouched his offer in terms of the employees putting theirmoney into his bonus plan rather than into union dues, ISeptember16 and Alice McCrayon November 19. In any event,there isnothing in the record which would support such an allegation.4Goodyear Tire and Rubber Company,138 NLRB 453.5The testimony of Hazel Thompson,called byRespondent, was sovague as to be worthless I have ignored it. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDhave relied on the undenied fact that Grossman persuadedthe employees a year before to drop the Unionin a similarmanner.Ihave also relied on the testimony of ElviraFleites, an employee called as a witness by the GeneralCounsel.WhileMrs. Fleites' statement, on direct, thatGrossman said "if we didn't sign the union, he'll give us abonus" was badly shaken on cross-examination, Respon-dent adopted her affidavit and put it in evidence. It wasgiven to a Labor Board investigator on October 21. It reads,in part, "[Grossman ] said that the $5 would be about whatwe would pay the Union, only we would be saving itinstead." I rely on it.Finally, there is the question whether Grossman or hiswife, Pearl, invited Local 46's organizers into the plant.There is no direct evidence on the point, and Grossmanmade no such admission. However, it is undisputed that theorganizers went through and talked to employees with thepermission of the Grossmans. Grossman testified that hedid not object to their presence, in fact, "I think I shakehands with them." I have inferred an invitation from therecord as a whole, especially Grossman's answer to areiterated question whether he had any objections, "In fact,I got the booklets." I interpret this somewhat ambiguousremark as meaning that Grossman arranged for theorganizersto bring with them the copies of Local 46'scontract which they used to show the employees that lettingLocal 46 represent them would mean a 20-cent raise.It does not follow from all this that I have discreditedGrossman generally. I was impressed by his efforts toexplain the situation from the point of view of a smallbusinessman beset with problems of absenteeism, histheory of why Alice McCray and Charlene Freeney actedas they did on September 9, and the candor of some, if notall,of his answers to damaging questions. I credit histestimony in such areas as his attitude toward unions, hisurgent need for Mrs. McCray's skilled services as a sprayeron and after September 9, and his efforts, such as they were,through Fanny Whitelaw to get her to return.The testimony of Alice McCray presentsa similarproblem. In the first place, she categorically deniedspeaking to Grossman on September 8, after the election. Ifind that incomprehensible in view of the allegation of thecomplaintthat "on or about September 8, 1969, theRespondent, by Charles Grossman, its supervisor andagent, and/or Pearl Grossman, its president and owner, atthe plant promised employees benefits in order to inducethem not to give their assistance and support to the Union"and the absence of testimony about any other incidents thatday which might fit such a description. Be that as it may,my findings that a conversation took place at that timebetween Mrs. McCray and Grossman in which he gave hera raise are based on Grossman's testimony.More importantly, I do not credit Mrs. McCray's denialthat she indicated to Fanny Whitelaw from time to timeafter September 9 that she was coming back to work andthen failed to appear or her versions of conversations withMrs.Whitelaw and Lillian Swolinski on the subject. Inreaching conclusions that such denials and such testimonycannot be believed, I rely on the whole thrust of Mrs.McCray's testimony. As is discussed more fully underAnalysis and Conclusionsbelow, it is clear to me that Mrs.McCray did not return to work after September 9 becauseshewas waiting for an apology from Grossman. Forexample,one revealing answer by her came when I askedher whether she was denying Fanny Whitelaw's testimonythatMrs. Whitelaw had told her Grossman wanted her tocome back. Mrs. McCray replied, "I deny she told me hewanted me to come back to work because each time Italked to her I told her that I needed to go to work and eachtime she said,`You, knowlyou can come back when you getready."' The last part of that answer is so close to Mrs.Whitelaw's testimony (viz., Grossman told her to tell Mrs.McCray "to come back because he didn't fire her" and sherelayed themessage) that it contradicts the denial of thefirst part. Once again, I have not discredited Mrs. McCraygenerally. The key to this case lies in the fact Mrs. McCrayand Grossman both revealed on the stand the tensionsbetween them which erupted in their fight on September 9.In areas other than those I have alluded to, each was acredible witness. Their testimony is incorporated into therecital of the facts which follow.B.FactsRespondent started operations in July 1967. PearlGrossman is its president and owner. Her husband,Charles, runs the business. He also works in the plantalongside the employees. On two occasions prior to theevents involved in this case, Local 46 sought to organizeRespondent's production employees6 without success. Inthe summer of 1968 the Charging Party suffered a similarfate.On all three occasions the Grossman permittedorganizers free access to employees in the plant. In theCharging Party's priorcampaign,Charles Grossman wooedthe employees away from the Union by offering themhealthinsuranceif they would drop the Union. They did.He obtained a group health policy to which thoseemployees who wanted it subscribed.In July 1969 the employees became dissatisfied again.Grossman told them he could offer them the same benefitsas a union but to, go ahead and get themselves one if thatwas what they wanted. Consequently, Alice McCrayarrangeda meetingwith Robert Herbin, manager of theChicago Joint Board of which the Charging Party is anaffiliate.The meeting took place at a restaurant nearRespondent's plant at lunchtime on July 31. Present, besideHerbin and Mrs. McCray, were Charlene Freeney andFannyWhitelaw.After a brief discussion about thesituationand the possibility of the Charging PartyrepresentingRespondent's employees,Herbin gave asupply of authorization cards to Mrs. McCray and Mrs.Freeney.That afternoon Mrs. McCray and Mrs. Freeney obtainedthe signatures of six employees,namely,AliceMcCray,Charlene Freeney, Fanny Whitelaw, Ruth Greenwood,ElviraFleites,and L. C. Akins. In addition, FannyWhitelaw signed Eula Spencer's name to a card, as Mrs.Spencer had authorized her to do before going on vacation.Mrs. McCraymet Herbin at the same restaurant on herbreak the next morning and gave him these seven cards.6 Two truckdrivers are represented by a Teamsters local AMERICAN LEATHER & SUEDE CLEANERS, INC.655Charles Grossmanwas awareat the time that his employeeswere meetingwith a union organizer, object organization,and signingauthorization cards. L. C. Akins quit on August 1.Herbin called Grossman and demanded recognition onAugust 5. Grossman refused. Herbin filed the petition inCase 13-RC-11934 the next day. On August 5 Respon-dent's total complement of production employees num-bered 10, namely, Alice McCray, Charlene Freeney, FannyWhitelaw, Ruth Greenwood, Elvira Fleites, Eula Spencer,MarcellBlack,Gertrude Grace, Eva Mae Dennis, andHazel Thompson. MarcellBlack signedan authorizationcard on August 11 and returned it to Mrs. McCray. Mrs.McCray mailed it to Herbin. Gertrude Grace signed anauthorization card on August 14 and returned it to Mrs.McCray. Mrs. McCray mailed it to Herbm.Sometimeduring the week of August 11 the Grossmansinvited Local 46 to organize Respondent's employees. Twoorganizerscame to the plant. Alice McCray was summonedto the office.As the organizers began to explain to her theadvantages of belonging to Local 46, Mrs. Grossman saidthat they did not have to do a lot of talking, dust let Mrs.McCray sign. One of theorganizerssaid he wanted to talkto her first.Mrs. Grossman said, "No, let her sign thepapers. You don't need to talk." The organizer said, "Youcan't do it that way." Mrs. McCray did not sign anauthorization card for Local 46. She did, at the organizer'srequest, take a number of copies of Local 46's area contractin booklet format into the plant to give to other employees.The organizer's purpose was to have her point out to otheremployees, as they had pointed out to her, that the contractcalled for a 20-cent-an-hour raise on September 15. Theorganizersalsowent into the plant and talked to otheremployees. The organizers' pitch was that, if the employeeswould join Local 46 rather than the Charging Party, theywould receive a 20-cent-an-hour raise on September 15.On August 15 7 Mrs. McCray asked Grossmanfor a raise.He said he would give her one when she returned from hervacation. On the same day, Grossman called together AliceMcCray, Elvira Fleites, and Eva Dennis. Respondent hadbeen having difficulty with unexcused absenteeism. Conse-quently, Grossman made the following offer to the threeladies and had them relay it to the rest of the employees fortheir consideration: Respondent would put up $10 permonth for each employee who would put up $ 5 per month. Ifthe employee would call in whenever she found that shecould not come to work and if she would not quit withoutgiving 2 weeks' notice, she would receive the entire sum inher account when she did leave after giving 2 weeks' noticeor at the end of a year. If she worked an entire year withoutviolating the terms of the offer, the "bonus" she wouldreceive at the end of a year would be $180, $120 ofRespondent's money and $ 60 of her own.If she quit withoutgiving notice, all money in her account would be dividedamong employees who did live up to the plan. Grossmanr I have dated these incidents on August 15 rather than August 22 asalleged in the complaint.Mrs. McCray placed them on the Friday beforeshe began a 2-week vacation. She thought,but was not sure,that she hadbeen off the weeks of August 24 and 31. However,Lillian Zwohnski,Respondent's bookkeeper and office girl of all work,testified from recordsthat she had been off the weeks of August 17 and 24. I rely on the latter asmore reliablepointed out that the amount each employee would have toput up was approximatelythe sameas she would have topay in dues if the Union succeededin organizingthe plant.He suggestedthat the employees might prefer his offer tounionization.None of the employees accepted Grossman'soffer.Charlene Freeney last worked for Respondent on August8. She obtained a job with a currency exchange and workedfor it for a few daysin lateAugust. On September 7 shecalledGrossman and asked tocomeback to work forRespondent. He told her to come back. On September 8AliceMcCray acted as the Union's observer in the LaborBoard election. The election was over around 1 p.m. Mrs.Freeney came to the plant that day, apparently to vote inthe election, but arrived too late to do so. She did not talk toeither of the Grossmans. After theelection,Mrs. McCrayagain asked Grossmanfor a raise.He gave her 25 cents anhour.Mrs.McCray and Mrs. Freeney arrived at the planttogether around 7:30 the nextmorning,September 9. Mrs.McCray is a sprayer, the only employee, other thanGrossman himself, capable of doing that skilled work.Spraying requires the use ofdummies mountedon rollers.The sprayerplaces a garmenton a dummy of the propersize,sprays it with one of the numerous dyes of varyingcolors, then wheels it into the spray booth to be dried byelectric lights. The skill of the job lies in matching color ofdye to color of garment. Mrs. Freeneyis a presser, as areEula Spencer and Fanny Whitelaw. Mrs. Spencer wasalready present when Mrs. Freeney arrived on the morningof September 9. Mrs. Whitelaw was not. There were fivepresses inthe plant thatmorning.One was a newly acquiredmachine which operated from a finger bar and possessedautomatic features. The other four could also be operatedfrom a finger bar but required the operator to maintainpressure to hold the top part of the press against thegarments All five were operable.When Mrs. McCray and Mrs. Freeney arrived at theplant on the morning of September 9, Mrs. McCraypunched in. Mrs. Freeny did not because there was no cardfor her.Mrs. McCray changed her clothes and went to thespray booth. Mrs. Freeney changed part of her clothes andwent to one of the presses formerly operated only by a footpedal.Eula Spencer was already working on the finger-operated press which Mrs. Freeney had customarily usedprior to August 8. By shop usage, it had become Mrs.Spencer's inMrs.Freeney's long absence. The newautomatic press, customarily operated by Mrs. Whitelaw,was not in use. Mrs. Freeney pointed out to Grossman thatthe press she was supposedto use wasnot automatic andleaked.He told her to go ahead and use it anyhow, hewould fix it tomorrow. She refused. He told her to use thenew automatic press.She refusedon the ground that Mrs.Whitelaw would be in soon and would want her press. Hetold her to use the press Mrs. Spencer was already working8Mrs.Freeney did not workfor Respondent after August 8 because ofa physicalcondition which made it painful for her to operate a press with afoot pedal.When she asked Grossman on September7 whethershe couldreturn she asked him whether her press had been"fixed,"referring to herrequest that it be made automatic.IcreditGrossman's testimony that hehad made a simple modification on two old presses which operated from afoot pedalonlytopermit them to be operated from a finger bar. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDon if she preferred it. She told him to tell Mrs. Spencer tomove to another one. Grossman told her to work it out withMrs. Spencer herself.Mrs. Freeney refused. Grossmanwalked away. Mrs. Freeney continued to stand by the leakypress without working. Mrs. Grossman came by and askedher why she was not working. She said she would not workuntilGrossman fixed the press. Grossman came back. Hethought that she, as well as Mrs. McCray, had been sentback to the plant by the Union to make trouble for him. Helost his temper. He said, "You don't want to work anymore. You ain't nothing but a troublemaker. You don'twant to work anyway. Go home."In the meantime, Mrs. McCray started to get out thespray dummies, then stopped and sat down. When Mr. andMrs. Grossman left Mrs. Freeney, they went to where Mrs.McCray was sitting. Mrs. McCray told Grossman she hadhurt her back trying to get the dummies out and taxed himwith not having fixed or replaced the rollers on them as hehad promised. Grossman, still angry, said, "You don't wantto work. All you want to do is start trouble. You're just atroublemaker. Ever since you've been here you've been atroublemaker. You called the Union on me. I had to pay$4,000 on account of you [a reference, apparently exaggerat-ed to legal fees incurred by Grossman in connection withthe representation case]. I got enough trouble. If you don'twant to work, go home." An argument ensued, in thecourse of which Mr. and Mrs. Grossman threatened to callthe police if Mrs. McCray and Mrs. Freeney did not leave.Grossman's parting remark to Mrs. McCray, as to Mrs.Freeney, was, "If you don't want to work, go home." Theyleft the plant together. The police were not called.On September 10, Mrs. Freeney called the plant andtalked to Mrs. Zwolinski, the office clerical employee. Sheasked for a reference and told Mrs. Zwolinski to tellGrossman that she had really come to the plant to work,not to make trouble.9 There was no contact betweenRespondent and Mrs. Freeney after September 16.Mrs.McCray's absence posed a special problem forGrossman since he was forced to do all the sprayinghimself. This caused Grossman to work longer hours thanusual after September 9. Consequently, he wanted Mrs.McCray back. Within a week Mrs. McCray called Mrs.Whitelaw and said she wanted to come back to work. Mrs.Whitelaw told Grossman of Mrs. McCray's call. GrossmantoldMrs.Whitelaw to find out when Mrs. McCray wascoming back. Mrs. Whitelaw told Mrs. McCray thatGrossman wanted her back. Mrs. McCray sent word backby Mrs. Whitelaw that she would be in the followingMonday. She did not show up. This happened twice in theperiod between September 9 and November 18.On a date after September 9 and before September 24Mrs. Zwolinski called Mrs. McCray at Grossman's requestto find out when she was coming back to work. Mrs.McCray told Mrs. Zwolinski that she was not coming back.On September 24 a Labor Board agent visited the plant inconnection with his investigation of Case 13-CA-9346.Grossman had Mrs. Zwolinski call Mrs. McCray while theinvestigator was present to ask her again. The investigatortook the phone while Mrs. McCray was apparently on theline but was unable to hear anything.On November 18 Robert Herbin told Mrs. McCray tocallGrossman about getting her job back. She did so. Shetold Grossman she would like to come back. Grossman toldher to come in the next day and talk to him. On November19Mrs.McCray went to the plant. Grossman was busy.Mrs. Grossman told Mrs. McCray not to go back into theplant area but to wait for him in the office. Mrs. McCraywaited a short time. She made some calls from a telephonein the plant area. She saw Grossman but did not attempt tospeak to him. She left without talking to him about comingback to work.C.Analysisand Conclusions1.The visit of Local 46's organizers toRespondent's plantThe Grossmann participated in Local 46's effort toorganize Respondent's employees by inviting them into theplant and acquiescing in their efforts to persuade theemployees to choose Local 46 instead of the ChargingParty.Their purpose was to substitute Local 46 for thelabor organization of their employees' choice if they had todeal witha union at all. Inso doing they adopted Local 46'ssales talk that joining Local 46 instead of the ChargingParty would result in a 20-cent raise for the employees onSeptember 15 as well as other benefits of Local 46's areacontract and thus tacitly made the employees a promise ofbenefits if they would withdraw their support from theCharging Party. I find that Respondent thereby interferedwith, restrained,and coerced its employees in the exerciseof their Section 7 right freely to choose a bargainingrepresentative in violation of Section 8(a)(1) of the Act.Rupp Equipment Company,112 NLRB 1315,1317.2.The bonus offerGrossman's purpose on August 15 in offering theemployees a bonus for good attendance was the same. Hehad managed to avoid organization of his plant the yearbefore by this tactic. Then he had persuaded the employeesthey could do better bydealing withhim directly ratherthan through the Charging Party by offefmg them grouphealth insurance in exchange for giving up the Union.Presumably, the cost to the employees of their insurancepremiums was also roughly equal to the Union's dues. Bypointing out that their contribution to his bonus plan wouldbe about the same as the cost to them of being representedby the Union,he was offering them$10 extra per month, hiscontribution to the plan, if they would drop the Unionagain.Even though his very real problem with absenteeismcaused his bonus offer to take the form it did, whenGrossman used it as a device to promise employees benefitif they gave up their right to self-organization,Respondent9Mrs. Freeney'sversion of this conversation is that she talked toGrossman. While I do not discredit Mrs. Freeney generally either, I wasGrossman himself,told him she was not a troublemaker,and asked for anot impressed by her sudden recollection, as a rebuttal witness for thereference which he refused on the ground she was.I credit Mrs. Zwolmski'sGeneral Counsel, of her currency exchange job in August after consistentlyversion,especially her testimony that Mrs. Freeney did not ask to speak todenying it under a searching cross-examination by Respondent. AMERICAN LEATHER & SUEDE CLEANERS, INC.657once again violated Section 8(a)(1).Hardwick Clothes, Inc.,180 NLRB No. 110.3.AliceMcCray's raiseAs pointed out above, the complaint alleges thatRespondent violated the Act on September 8 by promisinga benefit to induce employees not to support the Union.The only significant thing that happened on September 8,other than the Labor Board election, was the 25-cent raiseGrossman gave to Alice McCray. In discussing Mrs.McCray's raise asa Section 8(a)(l) violation in his brief, theGeneral Counsel brings it under the allegation of thecomplaint that benefits were promised around August 22and discusses only the promise of a raise which I havefound took place on August 15. The relevant section of hisbrief reads:The 25 cent an hour offer was made to the leadingunion adherent and was greater than the 20 cent whichMrs. Grossman had adopted generally. Therefore, inpromising her an increase, with no other apparentmotivation,during the pendency of the electionproceeding the Respondent violated Section 8(a)(1) ofthe Act. Moreover, a violation was made out, whetherthe occurence was August 22 or September 8.The flaw in the General Counsel's reasoningis found inthe phrase "with no other apparent motivation." Theburden is not on Respondent to prove a lawful motive. Theburden is on the General Counsel to prove an unlawful one.This he did in proving the visit of Local 46's organizers toRespondent's plant and the bonus offer. This he has failedto do in the case of Mrs. McCray's raise,whether he isrelying on the promise of August 15 or the fulfillment ofthatpromise on September 8. I credit Grossman'sexplanation that Mrs. McCray was a valuable employeebecause of her skill as a sprayer and deserveda raise. I alsocredit his testimony that, before the employees began theirorganizing efforts,Mrs. McCray asked him for a raise andhe promised her one when business picked up at the end ofsummer. Even Mrs. McCray's testimony of her conversa-tion with Grossman on August 15 about a raise contains noindication that Grossman linked his promise to a request,either explicit or implicit, that Mrs. McCray drop her unionactivities. I find no basis for inferring such a purpose in therest of the record, the Local 46 incident and the bonus offernotwithstanding. Therefore, I find that Respondent did notviolate Section 8(axl) when Grossman either promised orgave Mrs. McCray a raise.4.The discriminationagainstAliceMcCray andCharlene FreeneyIn the usual Section 8(a)(3) and (1) case, the act which isalleged asa discrimination is clear. The discrimmatee wasobviously, or even admittedly, discharged or transferred orreprimanded or whatever. The issue which is litigated is10Mrs.Freeney ceased to be an employeeof RespondentinAugustwhenshe took the currencyexchangejob, thus, ineffect,quittingRespondent'semploy. As already indicated,doubt as to whether she was afull-fledged employee ormerely an applicant for employment on themorning of September 9 caused the GeneralCounsel toamend thecomplaint at the close of the hearing.She comes within the protection ofthe Act, of course,in either status.I find that she was a regular employeemotive.Was he discharged or transferred or reprimandedor whateverbecauseof hisunion activitiesor, put anotherway, in order to encourage or discourage membership in alabororganizationor did the Employer act for cause? Here,the reverseis true.Therecan be no questionthat Grossmanwas angry with Mrs. McCray and Mrs. Freeney on themorning of September 9, nor can there be any question thathis angerwas caused,in substantialpart, by their activitiesin causinghim trouble by bringing in the Union. But beforethere can be a violationthere mustbe discrimination as wellas motive, and discrimination is the disputedissue here.The employer-employee relationship 10 between Respon-dent on the one handand Mrs.McCray and Mrs. Freeneyon the other changedon the morningof September 9. Thequestion is, did Grossmanchangeit or did the ladies? I findthat the ladies did, for thefollowing reasons:In the first place, Charles Grossmanis notproved to beantiunion in theusual senseof that overworked and inexactexpression.He is only anti-this Union. I credit hisexplanationthat absenteeism was aheadache that might bealleviated by union conditionsin hisplant, thus:I figured out I'll be better off with the union; that thepeople said that this is aunionthey respect a little bitmoreat the plant.Q.Who said that?A. I got advice this. The union plant the employeeshas to work.and thus:Q.A.Q.A.A.Q.A.Q.Do you still want [Alice McCray ] back to work?That's right.Even though she brought in the union?I don't care. I think it may be better.With the union.You think it would be better with the union?That's right.Are you willingto negotiatewith Mr. Herbin'sunion now?A.That's right. On this account, if they will pay somuch as my competitors or some other regular wageswhich shall be appraised by people is how much aperson like Alice McCray supposed to make.I interpret that last answer to indicate that, of the rivalunions in the Chicago area which claimed jurisdiction overhis type of business, Grossman preferred Local 46 to theCharging Party because he thought it posed less of a threatto his competitive position.Along this sameline, Ialso credit Grossman's explana-tion that he became angry because he thought the ChargingParty had deliberately sent Mrs. McCray and Mrs. Freeneyinto the plant to make trouble for him, thus:Q.So Alice McCray brought Charlene Freeney inthe day after the election; is that what you are saying?A.This was put up special to trap [me ].Q.That was put up special to trap you?A. I should throw them out, they should collectrather than an applicant on the morning of September 9. Counsel forRespondent puts his finger on the point in Respondent's brief when hestates,"Respondent's employment practices were elastic in the sense thatfollowing an unexplained absence the appearance of an employee readyandwillingtoworkwas tacitly accepted as a reinstatement ofemployment." 658DECISIONSOF NATIONALLABOR RELATIONS BOARDunemployment. That was the whole business. I want toprove my point now-why shouldn't when she walkedout from the plant, why she didn't go to theunemployment to apply for unemployment compensa-tion.Why she didn't go there. She wait two and a halfmonths. Let her answer me this question.TRIAL EXAMINER: Why do you think she didn'tdo it?THE WITNESS: Because if she would send in apaper, the job is open, I'm looking for her, but it was somuch work there over my head, and this was put it upby the union man and her to prove it that they hold upthe work in a nice way because they couldn't do anotherway.In other words, it was not the fact Grossman resented theirefforts to organize his plant that caused him to blow up atMrs. McCray and Mrs. Freeney, it was the idea that thisUnion was trying to trap him.Second, all witnesses are agreed on a crucial negative factand an equally crucial affirmative fact about whathappened that morning. The testimony of Elvira Fleites, aneyewitness, is a succinct summary of what all said, albeit invarying terms, thus:Q.And was it your understanding at that time fromthe overall conversation that Charles was asking [AliceMcCray] to go to work?A.That is what he was saying.Q.But she was refusing?A.She said her back was hurting and that, youknow, that you need to put [new] rollers on thedummies.Grossman did not say that Mrs. McCray and Mrs.Freeney were discharged. He did say, "If you don't want towork, go home."Finally there is the evidence of what the ladies did anddid not do after September 9. In Mrs. Freeney's case, thestory is a simple one. She was in contact with Respondentonly once, the next day. Even her version of that telephonecallmakes it clear that she considered the employer-employee relationship at an end, for she admits her purposewas to ask for a reference, thus:I called Pat [Mrs. Zwolinski], and I told Pat that Mr.Grossman had accused me of not wanting to work and Isaid I did come in to work but I cannot work on thepress that he won't fix . . . I called Charles and askedhim for a reference.Mrs.McCray's story is more complicated. Grossmanneeded Mrs. McCray. Her skill as a sprayer made herirreplacable over the short run. Her absence threw all thespraying work in the plant on Grossman himself. Therefore,even though he was angry on the morning of September 9and that anger, I have no doubt, still smoldered as timewent by, he was anxious to have her at work. Like AlfredDoolittle, he was willing to tell her, he was wanting to tellher, he was waiting to tell her to come back. That hecommunicated this toMrs.McCray is clear. FannyWhitelaw testified:After I finished talking to Alice [on the telephone], Itold Charles-Charles asked her to come back to work.He said tell her to come back because he didn't fire her.I told him she wanted to come back to work.ssssShe said,"I think I'm coming back to work."I said,"Okay.I'll tell him."Lillian Zwolinski testified:The two times I spoke to Alice Alice told me she did notwant to come back to work or she was not coming backto work, but I kepthearingfrom thegirlsthat she wascoming back. I couldn't understand this. Why wouldshe tell me she was not coming back and Mr.Grossmanwas anxiously waiting for her.He was a nervous wreckbecause it was nearing our busiest season where heneeded her desperately and she knows she's needed.ii4tI recall asking her if and when she was returning towork and she said she wasn't.The explanation for this inconsistency is not that there isa conflict between the testimony of Mrs. Whitelaw andMrs. Zwolinski. The explanation is that Mrs. McCray'sfeelings were hurt and she was waiting for an apology fromGrossman himself rather than an indirectmessagethroughMrs. Whitelaw before returning.Mrs.McCray called Robert Herbin to tell him whathad happened shortly after September 9. When he returnedher call, a misunderstanding began as she testified, thus:[a]nd he respond my call back and told me-well, Imisunderstood it, that he was supposed to go see Mr.Grossman and Mr. Grossman supposed to get in touchwith me and Icomeback to work but meanwhile Mr.Grossman didn't get in touch with me.Q.You made no effort to get in touch with him?A.No. He was supposed to get in touch with me.Q.So then I am correct in saying that betweenSeptember 9th and November 19th you yourself madeno effort to get in touch with Mr. Grossman?A.No, I didn't.This theme of waiting for a call from Grossman himselfwhich never came runs all through Mrs. McCray'stestimony, thus:I told [Mrs. Whitelaw]-I said, "I would like to comeback to work." She said, "Well, why don't you comeback to work?" I said, "How can I come back to work?"She said, "All you have to do is walk in on the job." Isaid, "Mr. Grossman sent me home. Remember." "Youknow you don't have to pay no attention to that. Youcan come back to work."Q.Who said, "You know you don't have to payanyattention?"A.Fanny said that.Q.Go ahead with the conversation.A.She said, "You can come back to work." I said,"Just come back to work without Mr. Grossman callingme?" "Well, he doesn't care." I said, "I don't do thingslike that."I said, "He sent me home.If he wants me tocome to work, he shouldcall me." AMERICAN LEATHER & SUEDE CLEANERS,INC.659I told Fanny,I said, "Iwould like to come back to workat some period of time."I told her,I said, "If the Unionsaid I should go back,I'll go back."I said, "But I can'tgo back until somebody let me know something."sssssI says, "Pat, this isAlice."She said, "Yes, how are you?"I told her,I said,"I received your messagethat yourcalled."She said, "Yes. I wanted toknow when you wascoming backto work."I said, "Coming back to work?"She said, "Yes." Isaid, "I was sent home,Pat. How am Icoming towork?"She said,"Oh, I didn't know that.Just a minute."When Mrs. McCraydenied so vehementlythatMrs.Whitelaw told her specifically that Grossman wanted her tocome backto work,what she was really denying was thatshe had ever received the personalapology towhich she feltshe was entitled.In this she was correct.Grossman neverdid tell her he was sorry for what hadhappened onSeptember 9. But that fact is irrelevant to the issue beforeme. WhenMrs. McCray finally did take theinitiative andcallGrossman about comingback to work on November18, she did so becauseHerbin toldher to.While,Mr. andMrs. Grossman might have given her a little more attentionwhen she appeared in the officeon November19, I find nobasis in the record for inferring that if shehad been a littlemore patient,Grossman would not, in fact,have welcomedher back. If the Grossmanshad dealt with Mrs. McCraywith more courtesy this case might neverhave reached thehearing stage.The fact that they did not, however,cannotsubstitutefor proof by the General Counsel that she wasdiscriminated against within the meaningof the Act. Forthe reasons statedI find that Mrs. McCrayand Mrs.Freeney were not dischargedby Respondenton September9 and were not denied reinstatementthereafter.Thedummies were as useable,the pressesas operable as theyhad ever been on the morning of September 9. DespiteGrossman's urgings,Mrs. McCray and Mrs. Freeney didnot choose to work on them.Therefore, theyquit.It followsthat Respondent has not violated Section 8(aX3) and (1) ofthe Actby its treatment of them.5.The refusalto bargainIn the GeneralCounsel's view,as statedin his brief, "Theprincipal issue is whether there have been sufficient unfairlabor practicesto justifythe issuance of a bargaining orderunder Section 8(aX5) and (1)." All of the usualprerequisitesto bargaining are presentherewithout question. Theappropriateness of a unit of Respondent'sproductionemployees,with the customarystateatory exclusions, isstipulated.On August5,when Herbin informedGrossmanthatthe ChargingParty representeda majority, he had inhis possessionvalidauthorization cards from 6 of the 10employees in that unit.Respondent argues that the GeneralCounsel has failed toprove Grossmanrefused to recognizethe Union atthat time becausethe GeneralCounsel failedto elicit from either Herbin orGrossman testimony thatGrossman specifically so stated.Such a position is withoutmerit. The record clearly reflectsthatHerbin demandedrecognition.No matter what words Grossman used inreplying, a refusal at law resulted when the conversationended with recognition not grantedand the possibility ofvoluntary recognitionnot kept open.As the GeneralCounsel says,the only issue is whether the two independentSection 8(a)(1) violationsof the ActIhave found aresufficientto justifyan imposed bargaining order.The test,as laid downby theSupremeCourt inGissel, supra,is:If the Board findsthat the possibilityof erasing theeffects of past practices and of ensuring a fair election(or a fair rerun)by the useof traditional remedies,though present,is slightand thatemployee sentimentonce expressed through cards would,on balance, bebetter protected by a bargaining order, then such anorder should issue.That testis not met here. The effectsof the violations I havefound are not so great or so pervasivethat they cannot beerased by a cease-and-desist order,a notice, and thepassage of time. Employee sentiment would not, onbalance, be betterprotected by a bargainingorder than bya new election.Therefore,I find that Respondent has notviolated Section 8(a)(5) and (1) of theAct by refusing torecognize and bargain with the ChargingParty on and afterAugust 5.Iwill not recommend a bargaining order as partof the remedy for the unfair labor practicesI have found. J.A. Conley Company,181NLRBNo. 20;Central Soya ofCanton,Inc.,180NLRB No. 86.IV.THE OBJECTIONS TO THE ELECTIONIn addition to constituting violations of Section 8(axl),the visit ofLocal46's organizer's to Respondent's plant andthe bonus offer,both coming after the filingof the petitionin Case 13-RC-11934,are sufficient interference with theBoard'selection process tojustify arerun election. Irecommendthat theBoard set aside the election held onSeptember8, 1969, and remandCase 13-RC-1 1934 to theRegional Director for Region13 to holda second electionat such time as he determines that the unfair labor practicesherein have been remedied.Upon theforegoing findings of fact, and on the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.American Leather& Suede Cleaners,Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Chicago Fur Workers Union, Local 45F, ChicagoJointBoard,AmalgamatedMeat Cutters&ButcherWorkmen ofNorthAmerica,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.3.By promising its employeesthat itwould give themthe raise inpay andother benefits calledfor by the areacontract of another labor organizationand by offeringthem a bonus for good attendance if, inboth instances, theywould withdraw their supportfrom theCharging Party,Respondent has interfered with, restrained,and coercedemployees in the exercise, of'rights guaranteedin Section 7of the Act, therebyengaging in unfair labor practices withinthe meaning of Section8(axl) of the Act.4.The aforesaid unfair laborpracticesare unfair labor 660DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices affecting commerce withinthe meaningof Section2(6) and (7) of the Act.5.All production employees of Respondent employedat its plant located at 3053 North Western Avenue,Chicago, Illinois, excluding office clerical employees,truckdrivers, guards, professional employees, and supervi-sors asdefined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within themeaning ofSection 9(b) of the Act.6.The allegation of the complaint that Respondentviolated Section 8(a)(1) of the Act on or about September 8,1969, by promising employees benefits in order to inducethem not to give theirassistanceor support to the Unionhas not been sustained.7.The allegations of the complaint that Respondent hasviolated Section 8(a)(3) and (1) of the Act by dischargingAliceMcCray and Charlene Freeney and/or refusing torehire Charlene Freeney on or about September 9, 1969,and by refusing thereafter, especially on September 16,1969, in the case of Charlene Freeney and November 19,1969, in the case of Alice McCray, to reinstate them havenot been sustained.8.The allegation of the complaint that Respondent hasviolated Section 8(a)(4) and (1) of the Act by refusing toreinstate Alice McCray and Charlene Freeney has not beensustained.9.The allegation of the complaint that Respondent hasviolated Section 8(a)(5) and (1) of the Act by failing andrefusing to bargain collectively with the Charging Party onand after August 5, 1969, has not been sustained.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following:RECOMMENDED ORDERAmerican Leather & Suede Cleaners, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Promising employees benefits in order to induce themnot to give their assistance or support to a labororganization of their choice.(b) In any like or related manner interfering with,restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its plant in Chicago, Illinois, copies of theattached noticemarked "Appendix." 11 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith-12IFURTHER RECOMMEND that the complaint be dismissedinsofar as it alleges that Respondent violated Section8(axl) oftheActon or about September8, 1969, bypromising employees benefits in order to induce them notto give their assistance or support to the Union and insofaras it alleges that Respondent has violated Section 8(aX3),(4), and (5) of the Act.11 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulations of theNational LaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as providedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a Judgmentof a United States Courtof Appeals,thewords in the notice reading "Postedby Order of theNational LaborRelationsBoard"shallbe changed to read "PostedPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."12 In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 13,inwriting,within 10 days from the date of this Order, whatstepsRespondent has takento complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct gives all employeesthese rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these thingsWE WILL NOT promise you raises or bonuses or anyother kind of benefits in order to get you not to assist orsupportChicago Fur Workers Union, Local 45F,Chicago Joint Board, Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO, orany other labor organization.WE WILL NOT do anything else to interfere with yourrights under the Act.AMERICAN LEATHER &SUEDE CLEANERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered byanyothermaterial.Any questions concerning this notice or compliance withits provisions may be directed to theBoard'sOffice, 881 USCourthouse and Federal OfficeBuilding,219 SouthDearbornStreet,Chicago, Illinois 60604, Telephone 312-353-7572.